Title: From John Adams to Samuel Miller, 12 April 1811
From: Adams, John
To: Miller, Samuel



Sir
Quincy April 12. 1811

Some Gentlemen in this Town have lately caused to be printed a Sermon of Mr Hancock the Father of the late President of Congress and Governor of Massachusetts; which although I heard it delivered from the Pulpit and was familiar with it afterwards in print in my Childhood; I had not seen for I know not how great a Number of Years.
Knowing your taste for Antiquities and believing that it contains Information concerning your own Blood, I hope I am not committing an Indiscretion in transmitting a Copy of it to you. Not for any uncommon Merit in the Composition though considering the time it is not in that respect by any means to be despised.
In the Notes to Pages 23. and 26 you will find something of the History of Samuel Bass who was a Deacon or a Ruling Elder of this Church for fifty four years, and of his numerous Posterity. This Samuel Bass married a Daughter of John Alden one of The Adventurers in the first ship who landed in 1620 on that Rock in Plymouth which is now esteemed by many more than a Lump of Diamond of the same Weight would be. The Lady who bore the Name of Hannah Bass, whom you found among the Memorials of your Ancestors I presume was a Daughter of Samuel Bass and Miss Alden, or possibly a Grand Daughter. If you have no Objection I should be obliged to you for the year in which that Lady married your Ancestor.
I am, Sir with great Esteem, your humble / Servant

John Adams